DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 10/08/2021 in which claims 1, 7, and 14 are currently amended, claims 6,13, and 20 have been canceled while claims 21-23 have been newly added. By this amendment, claims 1-5,7-12,14-19, and 21-23 are now pending in the application.
Allowable Subject Matter
Claims 1-5,7-12,14-19, and 21-23 (renumbered 1-20) are allowed over the prior art of record. 
The prior art of record fails to teach or reasonably suggest, in the claimed combination,
As in claim 1: “…a housing including a battery pack support portion configured to removably mechanically connect the battery pack to a device, the battery pack support portion including a first rail, a second rail, and a coupling mechanism for securing the battery pack to the device; a plurality of battery cells located within the housing… a current limiting circuit connected to a positive terminal of the highest-potential battery cell; a first battery pack terminal configured to electrically connect the battery pack to the device, the first battery pack terminal connected to the positive terminal of the highest-potential battery cell; a second battery pack terminal configured to electrically connect the battery pack to the device, the second battery pack terminal connected to the current limiting circuit; and a third battery pack terminal configured to electrically connect the battery pack to the device, the third battery pack terminal connected to a , and wherein an output voltage at the first battery pack terminal is approximately equal to an output voltage at the second battery pack terminal”.
As in claim 7: “…a housing including a battery pack support portion configured to removably mechanically connect the battery pack to a device, the battery pack support portion including a first rail, a second rail, and a coupling mechanism for securing the battery pack to the device; a plurality of battery cells located within the housing; a current limiting circuit connected to the plurality of battery cells; a first battery pack terminal configured to electrically connect the battery pack to the device, the first battery pack terminal connected to the plurality of battery cells; a second battery pack terminal configured to electrically connect the battery pack to the device, the second battery pack terminal connected to the current limiting circuit; and wherein the current limiting circuit limits an electrical current that can be discharged from the second battery pack terminal to a value that is lower than an electrical current that can be discharged from the first battery pack terminal, and wherein an output voltage at the first battery pack terminal is approximately equal to an output voltage at the second battery pack terminal.”
As in claim 14: “…a housing including a battery pack support portion configured to removably mechanically connect the battery pack to a device; a plurality of battery cells located within the housing; a current limiting circuit connected to the plurality of battery cells; a first battery pack terminal configured to electrically connect the battery pack to the device, the first battery pack terminal connected to the plurality of battery cells; and a second battery pack terminal configured to electrically connect the battery pack to the device, the second battery pack , and wherein an output voltage at the first battery pack terminal is approximately equal to an output voltage at the second battery pack terminal”.
Claims 2-5,21-23 depend either directly or indirectly from claim 1 and therefore are allowed for the same reasons.
Claims 8-12 depend either directly or indirectly from claim 7 and thus are also allowed for the same reasons.
Claims 15-19 depend either directly or indirectly from claim 14 and thus are also allowed for the same reasons.
Examiner found US 2010/0190052 to Rajani et al., (Rajani) to be the closest art of record in which the battery pack with high and low current discharge terminals. Rajani’s Fig.8 discloses a closely related circuit configuration. However, Rajani’s Fig. 8 does not teach or reasonably suggest, “the second battery pack terminal connected to the current limiting circuit, wherein the current limiting circuit limits an electrical current that can be discharged from the second battery pack terminal to a value that is lower than an electrical current that can be discharged from the first battery pack terminal, and wherein an output voltage at the first battery pack terminal is approximately equal to an output voltage at the second battery pack terminal”, as recited in independent claims 1,7, and 14.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 9,837,811 discloses the general state of the art regarding a power source apparatus formed by combining a plurality of modules.
US 2010/0190052 to Rajani et al., (Rajani) battery pack with high and low current discharge terminals.
USPAT 5,122,427 to Flowers et al., (Flowers) discloses a battery pack.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        November 8, 2021